Citation Nr: 1128251	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-07 715	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 10 percent from September 2003 to March 2006, and greater than 20 percent subsequent to September 2006 for degenerative disc disease of the lumbar spine, to include whether an extraschedular rating based upon unemployability is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO decisions of October and December 2006.  The veteran provided sworn testimony in support of his appeal during a hearing held by the undersigned Veterans Law Judge in October 2009.  The Board remanded the appeal in January 2010 for further evidentiary development.  Although this evidentiary development was not fully completed, as discussed below, the Board finds that sufficient evidence to support the favorable decision reached herein is of record.

The portion of this appeal which involves the issue of entitlement to an extraschedular total disability rating based upon individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The report of a February 2005 VA examination reflects limitation of forward flexion to 45 degrees.

2.  The report of a November 2006 VA examination reflects limitation of forward flexion to 20 degrees.



CONCLUSIONS OF LAW

1.  A 20 percent disability rating for degenerative disc disease of the lumbar spine based upon limitation of forward flexion is warranted as of February 2005.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

2.  A 40 percent disability rating for degenerative disc disease of the lumbar spine based upon limitation of forward flexion is warranted as of November 2006.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his service-connected lumbar spine disability results in greater impairment than is reflected by the currently-assigned 20 percent disability rating.  He asserts that the disability is so severe as to render him unable to obtain or retain employment.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was provided with this information with regard to his claim in a letter of March 2006, prior to the initial adjudication of the claim.  

The Veteran's VA medical treatment records and VA medical examinations have been obtained in support of the Veteran's claims.  He and his representative have presented relevant written argument in support of his claims and he has testified in support of his claims during an October 2009 hearing on appeal.  We are satisfied that sufficient evidence pertaining to the issue decided herein has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist with regard to the issue decided herein.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare- ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Under the governing regulation, intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc syndrome Based on Incapacitating Episodes, whoever method results in the higher evaluation.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent disability rating will be assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or in the case of a vertebral body fracture with loss of 50 percent or more of the height.  The currently-assigned 20 percent disability rating reflects symptoms such as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  It additionally provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  When rating intervertebral disc syndrome based upon incapacitating episodes, and the incapacitating episodes have a total duration of at least six weeks during the past twelve months, a disability rating of 60 percent is provided.  When the incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a disability rating of 40 percent is provided.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months, a disability rating of 20 percent is awarded.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent disability rating is awarded.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Historically, service connection for lumbosacral strain was granted effective upon the Veteran's discharge from service.  The Veteran filed the current claim for an increased rating in September 2004, at which time a 10 percent disability rating was in effect.  Following surgery in 2005, the disability was recharacterized as residuals of L4-5 open laminectomies and a left L4-5 foraminotomy.  Following further surgery in 2006, the disability rating was increased to 20 percent, effective in September 2006.  At the time of the January 2010 remand, the Board recharacterized the issue as involving degenerative disc disease of the lumbar spine, to more nearly reflect the Veteran's current physical state.  Temporary total disability ratings were assigned following both surgeries; thus, the effective dates at issue here reflect the cessation of the temporary 100 percent ratings and the resumption of the regular schedular ratings.  We are only concerned herein with ensuring that the regular schedular ratings have been assigned correctly; the matter of the temporary total ratings has been previously, and finally addressed.  

VA and private treatment records throughout the time frame at issue reflect the Veteran's complaints of pain, limitation of activity, inability to sleep, and increasing use of prescription medication throughout the appeal period.  The reports of the various VA examinations performed throughout the appeal period also reflect increasing pain and dysfunction involving the Veteran's low back.  

The reports VA examinations conducted in January 2005 and in February 2005 reflect the condition of the Veteran's back prior to the two surgeries.  The veteran reported pain which sometimes radiated into his left leg and scrotum, with occasional numbness in the same areas.  He also reported taking pain medication for these symptoms.  Range of motion exercises in January 2005 revealed forward flexion to 100 degrees, with the rest of the motion testing described as "full and painless."  He had a normal gait and posture with no tenderness or muscle spasm in the lumbosacral spine.  Upon range of motion testing in February 2005, however, he displayed markedly less range of motion, with forward flexion to 45 degrees and a combined range of motion of 210 degrees.  Again, he had normal gait and posture with no muscle spasm.  There was no evidence of neurologic involvement. 

He underwent surgery as described above in July 2005 and March 2006.  The report of a private surgical consultation in October 2006 reflects that he had not gotten relief of his symptoms after the surgery, and was considering whether further surgery was warranted.  The report of this consultation does not include range of motion measurements, but does include the physician's assessment that the Veteran's lumbar back pain was primarily mechanical in nature at that point.

He underwent another VA examination in November 2006.  At that time, he was able to forward flex only to 45 degrees, but with pain that began at 20 degrees.  At that point, he was using a TENS unit and taking progressively stronger pain medication.   Again no neurologic involvement was noted upon examination.

The report of a November 2007 neurological examination reflects that no evidence of lumbar spine radiculopathy was shown upon electrodiagnostic and clinical testing.  

The report of an April 2010 VA examination shows forward flexion was reduced to 25 degrees, with pain reported throughout all motion testing.  The examiner commented that although there was no sign of nerve impingement, persistent radiculopathy may result from the presence of scar tissue as the result of prior surgeries.

In applying the pertinent law and regulations to the Veteran's situation, we initially note that at no point during the applicable time period between September 2003, one year prior to the Veteran's claim for an increased rating (Hart), and the present, does the evidence show that a physician prescribed bed rest for treatment of the Veteran's low back disability.  As noted above, during the time when he was recovering from surgery and was temporarily confined to bed, a temporary 100 percent disability rating was in effect.  Thus, a compensable disability rating under the provisions of Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted at any point during the time period at issue here.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Similarly, we note that no objective neurologic deficit is shown in the medical evidence at any point in the record.  Therefore, consideration of a separate rating for neurologic impairment is not warranted either.

However, applying the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine yields the conclusion that higher disability ratings than those currently assigned are warranted for the Veteran's low back disability.  The report of the February 2005 VA examination reflects limitation of forward flexion to 45 degrees, which warrants the assignment of a 20 percent disability rating under the General Rating Formula.  Because his range of motion was much greater in January 2005, an effective date earlier than February 2005 is not warranted.  Absent greater impairment, assignment of a higher disability rating is not supported, however.

The report of the November 2006 VA examination reports forward flexion limited to 20 degrees by pain.  Thus, under the General Rating Formula, a 40 percent disability rating is supported.  Hicks.  The report of the April 2010 VA examination reflects that the Veteran's impairment continues, with pain reported throughout the range of motion testing.  Absent ankylosis, which the Veteran does not have, assignment of a schedular disability rating in excess of 40 percent is precluded.  Thus, the Board holds that the evidence supports the assignment of a 40 percent disability rating as of the November 2006 VA examination.  Given the absence of any evidence, medical or otherwise, reflecting the Veteran's range of low back motion between September 2006, when the post-surgical temporary total disability rating ended and the November 2006 VA examination, the report of the November 2006 examination represents the earliest date as of which it is factually ascertainable that an increase in disability had occurred.    

In conclusion, the evidence of record supports grants of an effective date of February 2005 for the award of a 20 percent disability rating for lumbar spine degenerative disc disease and an effective date of November 2006, for the award of a 40 percent disability rating.  To this extent, the Veteran's appeal is granted.  However, the evidence does not establish a factual increase in the Veteran's low back disability beyond 10 percent prior to February 2005 or beyond 20 percent prior to November 2006.  The preponderance of the evidence is thus against the award higher disability ratings than those granted in this decision.  

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

In this case, there is no indication that the schedular criteria fail to contemplate the Veteran's level of disability or symptomatology; as such there is no basis for referring this case for consideration of an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b); however, the separate question of whether the Veteran may be entitled to an extra-schedular disability rating based upon individual unemployability under the provisions of 38 C.F.R. § 4.16(b) is addressed in the REMAND which follows.


ORDER

A 20 percent disability rating for degenerative disc disease of the lumbar spine is granted effective in February 2005, subject to the laws and regulations governing the award of monetary benefits.

A 40 percent disability rating for degenerative disc disease of the lumbar spine is granted effective in November 2006, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In the Board's January 2010 remand, we directed the RO to obtain the Veteran's outstanding VA medical records.  This action was not accomplished, although the Veteran's representative submitted copies of some 2009 VA medical records.  The RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  Complete VA medical records should therefore be obtained upon remand.  In light of the recent VA examination finding that the Veteran's narcotic pain medication would make it difficult for him to perform a sedentary job, his pharmacy records should be obtained for review as well.  

Based upon the Veteran's testimony that he had had a study performed in 2009 at the University of Florida aimed at identifying radiculopathy, the Board requested that this evidence be obtained upon remand as well.  However, the Veteran did not reply to the VA's request for information allowing them to obtain these records, and did not provide the necessary release form.  We again emphasize to the Veteran that his cooperation is required if he desires to have the VA review his private medical records.  38 C.F.R. § 3.159(c).  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, he is again encouraged to provide the appropriate release form.

Similarly, in a March 2011 communication, the Veteran indicated that he intended to submit additional private medical evidence within 90 days.  No such evidence has been received at this point; however, he is encouraged to do so following receipt of this remand.

The Veteran contends his service-connected back problems are so severe as to prevent him from maintaining and retaining employment.  The record provides some support for this contention, in that the Social Security Administration has deemed him to be unemployable due to his back problems.  Additionally, the report of an April 2010 VA examination includes the examiner's assessment that the Veteran is precluded from physical employment by his service-connected back disability, and that sedentary employment would be difficult on account of the Veteran's dependence upon prescription morphine for control of his back pain and radiculopathy caused by scar tissue.  

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran asserts he cannot work on account of his service-connected back problems, (degenerative disc disease of the lumbar spine is his only compensable service-connected disability) the question of entitlement to a total rating based upon unemployability is part and parcel of his claim here.   

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b).  Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Despite the grant of increased compensation reached above, the Veteran does not meet the schedular criteria set forth in 38 C.F.R. § 4.16(a).  

Alternatively, a total disability rating for compensation based on unemployability may be assigned to a veteran who is unable to secure and follow a substantially gainful occupation by reason of his/her service-connected disabilities.  The veteran's employment history, educational and vocational attainment as well as his particular physical disabilities are to be considered in making a determination on unemployability.  In such cases, the governing regulation instructs that "rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a)," above.  38 C.F.R. §§ 3.340, 3.341, 4.16(b).  In interpreting this extra-schedular provision pertaining to unemployability, the Court has essentially prohibited the Board from assigning an extra-schedular unemployability rating in the first instance, however.  Bowling v. Principi, 15 Vet. App. 1 (2001); Floyd v. Brown, 9 Vet. App. 88 (1996).  Therefore, upon remand, after performing all the evidentiary development requested herein, the AMC/RO should submit this case to the Director of VA's Compensation and Pension Service for initial extra-schedular consideration under 38 C.F.R. § 4.16(b).

Lastly, the Board observes that the Veteran has never been provided with the substance of the laws and regulations governing unemployability compensation.  This oversight should be corrected upon remand as well.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a written copy of the complete substance of the laws and regulations governing the award of unemployability compensation

2.  The RO should obtain all records of VA medical treatment afforded to the veteran by the Jacksonville VA Medical Center, the North Florida/South Georgia Veterans Health Service, and all related clinics, reflecting medical care provided subsequent to May 2009 for inclusion in the file.

3.  Upon review of this newly-obtained evidence, the RO should determine whether an updated VA medical examination is warranted, and if so, should schedule such an examination.  

4.  After obtaining the records requested above, the RO should submit the Veteran's case to the Director, Compensation and Pension Service, for extra-schedular consideration as to whether he is rendered unemployable by reason of his service-connected disabilities.

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


